Citation Nr: 1741442	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-22 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disability of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1969 to September 1971, including combat service in Vietnam.  His decorations include the Combat Infantryman Badge.
This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

The Veteran's skin disability of the feet has not been linked to the Veteran's service through competent, probative evidence.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disability of the feet have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a) (West 2014); 38 U.S.C.A. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a veteran in developing information and evidence necessary to substantiate their claim.  Under 38 U.S.C.A. § 5103(a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence a veteran is expected to provide.  

By correspondence dated September 2010, VA notified the Veteran of the information required to substantiate his claim of entitlement to service connection for a skin disability of the feet.  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  See 38 U.S.C.A. § 5103A(a), (b) and (c).  The RO has obtained the Veteran's service treatment records, his VA medical records, and private treatment records.  

VA has not afforded the Veteran with an examination to assess whether his skin disability of the feet is related to his service.  The Board remanded this claim in September 2016 to afford the Veteran with an examination.  The record indicates that the Veteran canceled the examination to assess the skin disability affecting his feet.  An April 2017 record of contact with the Veteran indicates that the Veteran did not want to attend the scheduled examination because the contracted examiner "was too far away."  The Veteran also stated that he would not attend a future examination.  As such, the Board will decide the Veteran's claim based on the evidence of record.  See 38 C.F.R. § 3.655; Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (duty to assist is not a one-way street).

The April 2017 record of contact with the Veteran also indicates that the Veteran wished to withdraw the claim on appeal.  Although VA provided the Veteran with an opportunity to withdraw his claim in writing, he has not done so. 

The Board finds that the RO has substantially complied with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).  The Board concludes that no further assistance to the Veteran in developing the facts pertinent to this claim is required.  


II.  Legal Criteria

Generally, direct service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or cause when (1) a layperson is competent to identify a medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Medical evidence is required to demonstrate a relationship between a current disability and an in-service injury if the disability is one where a layperson's observations would not be sufficient because the medical condition at issue is complex and beyond mere observation.  See Clyburn v. West, 12 Vet. App. 296 (1999).

The Board notes that the Veteran served in combat.  For any Veteran who engaged in combat with the enemy in active service of the United States during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by that service satisfactory lay or other evidence of service incurrence or aggravation of that injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of that incurrence or aggravation in such service.  VA shall resolve every reasonable doubt in favor of the Veteran.  Service connection of that injury or disease may be rebutted by clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. §1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).

The combat presumption reduces the burden of presenting evidence of incurrence of an injury in service, but does not eliminate the nexus requirement.  See Collette, 82 F.3d at 392 ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").  


III.  Facts and Analysis

The Veteran states that he suffers from a skin disability that affects his feet, and that this disability has afflicted his feet since his service in Vietnam.  Specifically, the Veteran states that he suffered from "jungle rot" during service, and that he did not receive treatment "every time [he] had a problem."

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis, associated with "jungle rot" or other skin disabilities affecting his feet.  The Veteran's June 1971 Report of Medical Examination and June 1971 Report of Medical History do not note skin disabilities affecting the Veteran's feet.  He affirmatively denied having or having had any skin diseases or foot trouble on his separation Report of Medical History.  The record lacks a description of the symptoms associated with, or the nature of, "jungle rot." 

A May 2009 VA treatment record describes the Veteran as suffering from intermittent rashes covering his lower legs, though it is unclear whether these rashes also covered his feet.  In his August 2011 formal appeal (VA Form 9), the Veteran stated that he continues to suffer from rawness between the toes due to "the fungus like condition that [he] had in Vietnam."  Recent VA Treatment records, including records from August and September 2016, indicate that the Veteran suffers from intermittent rashes affecting his feet and intermittent tinea pedis (also noted as "athlete's foot").  

As alluded to in the Board's September 2016 remand of this appeal, the Veteran has provided credible statements indicating that he suffered from a skin disorder affecting his feet during combat service in Vietnam.  The Veteran is competent to report observable symptoms of a skin condition, and the Board presumes the Veteran's combat injury.  See Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  

It appears that the Veteran currently suffers from a skin disability affecting his feet, but the evidence of record, however, does not reflect a nexus between his in-service skin disability and current skin disability.  

The combat presumption reduces the burden of presenting evidence of incurrence of an injury in service, but does not eliminate the nexus requirement.  See Collette 82 F.3d at 392.  At issue in this case is the relationship between the Veteran's current skin disability and his in-service skin disability, and the sole evidence of record linking the Veteran's current skin disability to his military service are the statements provided by the Veteran.  As noted above, the Veteran is competent to report observable symptoms, such as those that would indicate the existence of a skin condition affecting his feet.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (Veteran alleged skin disorder of boils, blotches, rash, soreness, and itching since service; Court implied that this may be the type of condition lending itself to lay observation which could satisfy the nexus requirement).  Nevertheless, as there are numerous skin disabilities with symptoms of the type described by the Veteran, the Board does not find the Veteran to possess the necessary medical expertise to provide a nexus opinion linking his in-service skin disability to his current occurrences of rashes and tinea pedis.  See Clyburn v, 12 Vet. App. at 296.  

As there is a lack of competent and persuasive evidence to provide a basis for the conclusion that the Veteran's skin disability is related to his period of service, the Board concludes that the preponderance of the evidence is against the claim. 

Moreover, the Secretary is not obligated to grant a claim for benefits simply because there is no evidence disproving it.  See 38 U.S.C.A. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

Although the Board is appreciative of the Veteran's faithful and honorable service to our country, the evidence in support of this claim does not rise to equipoise; thus it must be denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49   (1991).


ORDER

Entitlement to service connection for a skin disability of the feet is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


